Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 5-6, 11-17, 21-31 and 41-43 are pending 
Claims 5-6 and 21-31 are withdrawn from examination as being drawn to a nonelected invention.. 
Claims 11-17 and 41-43 are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of Group 2 (claims 11-17) in their response dated 05/13/2022 is acknowledged.
Examination of the claims are conducted to the extent they read on the elected invention.  Claims 5-6 and 21-31 are withdrawn from examination as being drawn to a nonelected  invention.. 
Claims 11-17 and 41-43 are under examination and the requirement for restriction is made final.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/30/2018, 11/22/2019, 01/03/2020, 07/09/2020, 07/29/2020 and 03/24/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application claims the benefit of Provisional Application No. 62/310,643, 
filed March 18, 2016, Provisional Application No. 62/310,648, filed March 18, 2016, Provisional Application No. 62/310,606, filed March 18, 2016, and Provisional Application No. 62/310,630, filed March 18, 2016
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-17 and  41-43  are rejected under 35 U.S.C. 103(a) as being unpatentable over by Riley et al. (US 2011/0268752) in view of Katepalli  et al (The Journal of immunology, 2013, 190, 61:14, 2 pages) (both references are cited in IDS dated 10/30/2018)
Instant claims are drawn to an in vitro induced T regulatory cell (iTreg) cell, produced by the method recited in Claim 3 activating a naive T cell by a method comprising contacting a naive T cell in vitro with a trvptophan derived microbiota metabolite (TDMM), wherein following contact with the TDMM, the naive T cell is differentiated into an iTreg cell. 
Riley et al. discloses a method of activating a naive T cell in vitro (a method of activating naive cell by differentiating into a Treg in vitro; paragraph [0008]-[0009], [0096}, [0117], [0145]), comprising contacting the naive T cell with a tryptophan derived metabolite (contacting the non-Treg (naive T cell) with a tryptophan derived metabolite; paragraph [0117]). . Riley et al. further discloses wherein the naive T cell is differentiated into a cell with increased expression of FoxP3 compared to the naive T cell (naive T cells are stimulated to produce cells with increased expression of Foxp3; figure 5c; paragraph [0195)). Riley et al. further discloses the naive T cell is contacted with the metabolites in a culture medium (naive T cells or non-Tregs can be contacted with a tryptophan metabolite in vitro in a culture medium; paragraphs (0035), [0117], [0145]). Riley et al. further discloses producing an induced T regulatory cell (iTreg) (producing an induced T regulatory cell (iTreg) from non-Tregs; paragraph [0145]). Riley et al. further discloses wherein the medium further comprises one or more additional Treg promoting compounds, such as IL-2 (medium comprises rlL2 that promote the differentiation of naive CD4 T cells into iTregs; paragraph [0189}). Riley et al. further discloses administering to the subject an iTreg (paragraph [0158]). Riley et al. further discloses wherein the iTreg is administered by intravenous (IV) (paragraph [0161)), And  wherein the subject is a mammal and human (paragraph [0163)). Riley et al. discloses a subject that has an endogenous nTreg population (subject with endogenous nTreg population in tissues and bod fluids; paragraphs [0108], [0110]. Riley et al. disclose that their inventive iTregs can be used in the method for  ameliorating inflammatory-related diseases, such as autoimmune diseases, including, but not limited to, autoimmune arthritis, autoimmune diabetes, asthma, septic shock, lung fibrosis, glomerulonephritis, artherosclerosis, as well as AIDS (paragraph [0043])  and exemplifies autoimmune diseases to include Addision's disease, alopecia areata, ankylosing spondylitis, autoimmune hepatitis, autoimmune parotitis, Crohn's disease, diabetes (Type I), dystrophic epidermolysis bullosa, epididymitis, glomerulonephritis, Graves' disease, Guillain-Barr syndrome, Hashimoto's disease, hemolytic anemia, systemic lupus erythematosus, multiple sclerosis, myasthenia gravis, pemphigus vulgaris, psoriasis, rheumatic fever, rheumatoid arthritis, sarcoidosis, scleroderma, Sjogren's syndrome, spondyloarthropathies, thyroiditis, vasculitis, vitiligo, myxedema, pernicious anemia, ulcerative colitis, among others(paragraph [0055]). 
Riley et al. does not disclose tryptophan derived metabolite as microbiota metabolite. or wherein the TDMM is selected from indole, hydroxyindole (e.g., 2-hydroxyindole, 3-hydroxyindole, 7 -hydroxyindole ), 1-(2-carboxyphenylamino)-1-deoxy-D-ribulose-5-phosphate, 5-Hydroxy-L-tryptophan, Indoleglycerol phosphate, indolepyruvate, N-(5-Phospho-D-ribosyl)anthranilate, tryptamine, indole-3-acetate, L-formylkynurenine, L-Tryptophanyl-tRNA(Trp ), indole-3-acetamide, indole-3-pyruvate, indole-3-lactic acid, tryptophol, indole-3-acetaldehyde, indole-3-aldehyde, isatin (indole-2,3-dione), isoindigo, indirubin, indoxyl-sulfate, and 2- oxyindole. 
Katepalli discloses tryptophan derived microbiota metabolite for activating Foxp3 expression in CD4T cells (microbiota derived indole regulates T-cell fate; abstract). Katepalli discloses wherein the TOMM is indole (abstract).
 It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of Riley et al., by including a tryptophan derived microbiota metabolites, as disclosed by Katepalli, for providing the advantage of modulating the inflammatory response. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of Riley et al., by including a tryptophan derived microbiota metabolite like indole, as disclosed by Katepalli, for providing the advantage of modulating the inflammatory response.

While Riley et al. does not specifically disclose a method of treating, preventing, ameliorating, attenuating and/or reducing inflammation in a subject in need thereof, comprising administering to the subject an iTreg, they disclose the method of administering their  inventive iTreg to subjects  in the treatment of autoimmune inflammatory conditions such as  Crohn's disease, diabetes (Type I), dystrophic epidermolysis bullosa, epididymitis, glomerulonephritis, Graves' disease, Guillain-Barr syndrome, Hashimoto's disease, hemolytic anemia, systemic lupus erythematosus, multiple sclerosis, myasthenia gravis, pemphigus vulgaris, psoriasis, rheumatic fever, rheumatoid arthritis, sarcoidosis, scleroderma, Sjogren's syndrome, spondyloarthropathies, thyroiditis, vasculitis, vitiligo, myxedema, pernicious anemia, ulcerative colitis. It is well known in pharmacological arts that these autoimmune conditions are associated with excessive inflammation. As such,  Absence of evidence to the contrary, this method taught by Riley et al. which is the same active step instantly claimed, would inherently reduce the inflammation in a subject. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). It is also noted that, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims. 
As such the instantly claimed method of treating, preventing, ameliorating, attenuating and/or reducing inflammation in a subject  would inherently occur in the method  taught by Riley et al. as the subject population who are the people with inflammatory disease, active step, which administering iTreg to the patient instantly claimed is taught by Riley et al.. 

Conclusion
Claims 11-17 and  41-43  are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629